Exhibit 10.4

 

MSC.SOFTWARE CORPORATION

PERFORMANCE STOCK UNIT AWARD AGREEMENT

 

THIS PERFORMANCE STOCK UNIT AWARD AGREEMENT (this “Award Agreement”) by and
between MSC.SOFTWARE CORPORATION, a Delaware corporation (the “Corporation”),
and Glenn R. Wienkoop (the “Grantee”) evidences the performance stock unit award
(the “Award”) granted by the Corporation to the Grantee as to the number of
stock units first set forth below.

 

Number of Stock Units:(1)

40,000

Effective Date:  August 15, 2005

 

Vesting(1),(2)  The Award shall vest as provided in Section 2 below.

 

The Award is subject to the Terms and Conditions of Performance Stock Unit Award
(the “Terms”) attached to this Award Agreement (incorporated herein by this
reference).  The Award has been granted to the Grantee in addition to, and not
in lieu of, any other form of compensation otherwise payable or to be paid to
the Grantee.  The Award is in full satisfaction of the Corporation’s obligation
to grant performance stock units to the Grantee pursuant to that certain letter
agreement, dated on or about July 27, 2005, providing for the terms and
conditions of Grantee’s employment by the Corporation.  The parties agree to the
terms of the Award set forth herein.  The Grantee acknowledges receipt of a copy
of the Terms.

 

“GRANTEE”

MSC.SOFTWARE CORPORATION,

 

a Delaware corporation

 

 

/s/GLENN R. WIENKOOP

 

 

Glenn R. Wienkoop

 

 

 

By:

/s/ JOHN A. MONGELLUZZO

 

 

Name: John A. Mongelluzzo

 

Title:  Sr. Vice President, Business

 

Administration, Corporate Secretary and

 

General Counsel

 

--------------------------------------------------------------------------------

(1)  Subject to adjustment under Section 8 of the Terms.

(2)  Subject to early termination under Section 7 of the Terms.

 

--------------------------------------------------------------------------------


 

TERMS AND CONDITIONS OF PERFORMANCE STOCK UNIT AWARD

 

1.             Performance Stock Units.  As used herein, a “Performance Stock
Unit” is a non-voting unit of measurement which is deemed for bookkeeping
purposes to be equivalent in value to one outstanding share of Common Stock of
the Corporation.  The Performance Stock Units shall be used solely as a device
for the determination of any payment to eventually be made to the Grantee if and
when such Performance Stock Units vest pursuant to Section 2.

 

The Performance Stock Units create no fiduciary duty to the Grantee and shall
create only a contractual obligation on the part of the Corporation to make
payments, subject to vesting and the other terms and conditions hereof, as
provided in Section 6 below.  The Performance Stock Units shall not be treated
as property or as a trust fund of any kind.  No assets have been secured or set
aside by the Corporation with respect to the Award and, if amounts become
payable to the Grantee pursuant to this Award Agreement, the Grantee’s rights
with respect to such amounts shall be no greater than the rights of any general
unsecured creditor of the Corporation.

 

2.             Vesting.  Subject to adjustment as provided herein, the
Performance Stock Units subject to the Award shall vest upon the earlier to
occur of

 

(i)            the date following the date on which the closing price or last
price, as applicable, per share of the Common Stock reported on the composite
tape for securities listed on either the New York Stock Exchange or the NASDAQ
National Market has equaled or exceeded $20.00 for each of the thirty (30)
consecutive trading days on which the Common Stock is actively traded preceding
such date; or

 

(ii)           the date immediately preceding a Company Sale (as defined below)
in which the value of the per-share consideration received by the holders of the
Corporation’s Common Stock in respect of such Company Sale equals or exceeds
$20.00;

 

provided, however, that any Performance Stock Units that have not vested
pursuant to the foregoing clause (i) as of the close of trading on the thirtieth
(30th) trading day following the second anniversary of the Effective Date, or
pursuant to the foregoing clause (ii) as of the second anniversary of the
Effective Date shall automatically terminate as of such second anniversary
date.  For purposes of clarity, the Performance Stock Units may not vest
pursuant to the foregoing clause (i) based on the price of the Common Stock on
any securities exchange other than the New York Stock Exchange or the NASDAQ
National Market.

 

For purposes of this Award Agreement, “Company Sale” means any of the following:

 

(i)            approval by the stockholders of the Corporation of an agreement
to merge or consolidate, or otherwise reorganize, with or into one or more
entities that are not Subsidiaries (as defined below) or other affiliates, as a
result of which less than 50% of the outstanding voting securities of the
surviving or resulting entity immediately after the reorganization are, or will
be, owned, directly or indirectly, by stockholders of the Corporation
immediately before such reorganization (assuming for purposes of such
determination that there is no change in the record ownership of the
Corporation’s securities from the record date for such approval

 

--------------------------------------------------------------------------------


 

until such reorganization and that such record owners hold no securities of the
other parties to such reorganization, but including in such determination any
securities of the other parties to such reorganization held by affiliates of the
Corporation);

 

(ii)           approval by the stockholders of the Corporation of the sale of
substantially all of the Corporations’ business and/or assets to a person or
entity that is not a Subsidiary (as defined below); or

 

(iii)          any “person” (as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), but
excluding any person described in and satisfying the conditions of
Rule 13d-1(b)(1) thereunder) becomes the beneficial owner (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Corporation representing more than 30% of the combined voting power of the
Corporation’s then outstanding securities entitled to then vote generally in the
election of directors of the Corporation.

 

For purposes of this Award Agreement, “Subsidiary” means any corporation or
other entity a majority of whose outstanding voting stock or voting power is
beneficially owned, directly or indirectly, by the Corporation.

 

3.             Continuance of Employment.  The vesting schedule requires
continued employment through each applicable vesting date as a condition to the
vesting of the applicable installment of the Award and the rights and benefits
under this Award Agreement.  Employment for only a portion of the vesting
period, even if a substantial portion, will not entitle the Grantee to any
proportionate vesting or avoid or mitigate a termination of rights and benefits
upon or following a termination of employment as provided in Section 7 below.

 

Nothing contained in this Award Agreement constitutes an employment commitment
by the Corporation or any Subsidiary (as defined below), confers upon the
Grantee any right to remain employed by the Corporation or any Subsidiary, or
interferes in any way with the right of the Corporation or any Subsidiary at any
time to terminate such employment.  Nothing in this paragraph, however, is
intended to adversely affect any independent contractual right of the Grantee
under any written employment agreement with the Corporation.

 

4.             No Stockholder Rights.  The Grantee shall have no rights as a
stockholder of the Corporation, no dividend rights and no voting rights with
respect to the Performance Stock Units or any shares of Common Stock issuable in
respect of such Performance Stock Units, until shares of Common Stock are
actually issued to and held of record by the Grantee.  No adjustments will be
made for dividends or other rights of a holder for which the record date is
prior to the date of issuance of the stock certificate evidencing the shares.

 

5.             Restrictions on Transfer.  Prior to the time (if any) the
Performance Stock Units are vested and paid, neither the Performance Stock Units
comprising the Award nor any interest therein or amount payable in respect
thereof may be sold, assigned, transferred, pledged or otherwise disposed of,
alienated or encumbered, either voluntarily or involuntarily, other than by will
or the laws of descent and distribution.

 

2

--------------------------------------------------------------------------------


 

The transfer restrictions of this Section 5 shall not apply to transfers to the
Corporation..

 

6.             Timing and Manner of Payment of Performance Stock Units. 
Performance Stock Units subject to this Award Agreement that vest in accordance
with Section 2 shall be paid in an equivalent number of shares of Common Stock,
which shall be fully paid and non-assessable, promptly on or as soon as
practicable after the vesting date of such units (the “Payment Date”), but in no
event earlier than the earliest date that payment may be received under
Section 409A (as defined herein).  Such payment shall be subject to the tax
withholding provisions of Section 9 and subject to adjustment as provided in
Section 8, and shall be in complete satisfaction of such vested Performance
Stock Units.  The Grantee shall deliver to the Corporation any representations
or other documents or assurances required pursuant to Section 10 and Section 11.

 

7.             Effect of Termination of Employment.  The Award and any
Performance Stock Units subject to the Award, to the extent not vested as of the
first date the Grantee is no longer employed by the Corporation or one of its
Subsidiaries, shall terminate as of such date (regardless of the reason for such
termination, including, without limitation, a termination due to death or
disability), and the Grantee shall have no further rights with respect to the
Award or such Performance Stock Units.

 

8.             Adjustments Upon Specified Events.

 

Upon or in contemplation of any reclassification, recapitalization, stock split
(including a stock split in the form of a stock dividend) or reverse stock
split; any merger, combination, consolidation or other reorganization; any
split-up; spin-off, or similar extraordinary dividend distribution in respect of
the Common Stock (whether in the form of securities or property); any exchange
of Common Stock or other securities of the Corporation, or any similar, unusual
or extraordinary corporate transaction in respect of the Common Stock; or a sale
of substantially all the assets of the Corporation as an entirety; then the
Corporation shall, in such manner, to such extent (if any) and at such time as
it deems appropriate and equitable in the circumstances make adjustments if
appropriate in the number of Restricted Stock Units contemplated hereby and the
number and kind of securities that may be issued in respect of the Award.

 

The Corporation shall adjust the performance measures, performance goals,
relative weights of the measures, and other provisions of this Award Agreement
to the extent (if any) it determines that the adjustment is necessary or
advisable to preserve the intended incentives and benefits to reflect (1) any
stock split, reverse stock split, stock dividend, material change in corporate
capitalization, any material corporate transaction (such as a reorganization,
combination, separation, merger, acquisition, or any combination of the
foregoing), or any complete or partial liquidation of the Corporation, (2) any
change in accounting policies or practices, (3) the effects of any special
charges to the Corporation’s earnings, or (4) any other similar special
circumstances.

 

9.             Tax Withholding.  The Corporation shall reasonably determine the
amount of any federal, state, local or other income, employment, or other taxes
which the Corporation or any of its affiliates may reasonably be obligated to
withhold with respect to the grant, vesting, or other event with respect to the
Performance Stock Units.  The Corporation may, in its sole discretion, withhold
a sufficient number of shares of Common Stock in connection with the vesting of
the

 

3

--------------------------------------------------------------------------------


 

Performance Stock Units at the then Fair Market Value (as defined below) of the
Common Stock (determined either as of the date of such withholding or as of the
immediately preceding trading day, as determined by the Corporation in its
discretion) to satisfy the amount of any such withholding obligations that arise
with respect to the vesting of such Performance Stock Units.  The Corporation
may take such action(s) without notice to the Grantee and shall remit to the
Grantee the balance of any proceeds from withholding such shares in excess of
the amount reasonably determined to be necessary to satisfy such withholding
obligations.  The Grantee shall have no discretion as to the satisfaction of tax
withholding obligations in such manner.  If, however, any withholding event
occurs with respect to the Performance Stock Units other than the vesting of
such units, or if the Corporation for any reason does not satisfy the
withholding obligations with respect to the vesting of the Stock Units as
provided above in this Section 9 the Corporation shall be entitled to require a
cash payment by or on behalf of the Grantee and/or to deduct from other
compensation payable to the Grantee the amount of any such withholding
obligations.

 

For purposes of this Award Agreement, “Fair Market Value” on any date means
(i) if the stock is listed or admitted to trade on a national securities
exchange, the closing price of the stock on the Composite Tape, as published in
the Western Edition of the Wall Street Journal, of the principal national
securities exchange on which the stock is so listed or admitted to trade, on
such date, or, if there is no trading of the stock on such date, then the
closing price of the stock as quoted on such Composite Tape on the next
preceding date on which there was trading in such shares; (ii) if the stock is
not listed or admitted to trade on a national securities exchange, the
last/closing price for the stock on such date, as furnished by the National
Association of Securities Dealers, Inc. (“NASD”) through the NASDAQ National
Market Reporting System or a similar organization if the NASD is no longer
reporting such information; (c) if the stock is not listed or admitted to trade
on a national securities exchange and is not reported on the National Market
Reporting System, the mean between the bid and asked price for the stock on such
date, as furnished by the NASD or a similar organization; or (d) if the stock is
not listed or admitted to trade on a national securities exchange, is not
reported on the National Market Reporting System and if bid and asked prices for
the stock are not furnished by the NASD or a similar organization, the value as
established by the Corporation’s Board of Directors at such time for purposes of
this Award Agreement.  Any determination as to fair market value made pursuant
to this Award Agreement shall be determined without regard to any restriction
other than a restriction which, by its terms, will never lapse, and shall be
conclusive and binding on all persons.

 

10.          Compliance with Laws.  The Award and the offer, issuance and
delivery of securities and/or payment of money under this Award Agreement are
subject to compliance with all applicable federal and state laws, rules and
regulations (including but not limited to state and federal securities law and
federal margin requirements) and to such approvals by any listing, regulatory or
governmental authority as may, in the opinion of counsel for the Corporation, be
necessary or advisable in connection therewith.  The Grantee will, if requested
by the Corporation, provide such assurances and representations to the
Corporation as the Corporation may deem necessary or desirable to assure
compliance with all applicable legal requirements.  The Corporation will cause
such action to be taken, and such filings to be made, so that the grant
hereunder shall comply with the rules of the New York Stock Exchange.

 

4

--------------------------------------------------------------------------------


 

11.          Representations and Warranties.  In the event, and only in the
event, that any Performance Stock Units are to be paid in shares of Common Stock
pursuant to this Award Agreement at a time when the Corporation does not have an
effective Form S-8 Registration Statement (including a reoffer prospectus
prepared in accordance with the SEC’s General Instructions to Form S-8) on file
with the Securities and Exchange Commission with respect to the offer and sale
of the shares of Common Stock covered by this Award Agreement, the Grantee, at
the time he acquires such shares, shall represent and warrant to the Corporation
that:

 

(a)           the shares of Common Stock that may be acquired by the Grantee
pursuant to this Award Agreement will be acquired for the Grantee’s own account
and not with a view to, or in connection with, a distribution thereof in
violation of the Securities Act of 1933, as amended (the “Securities Act”), or
any applicable state securities laws, and the shares of Common Stock will not be
disposed of in contravention of the Securities Act or any applicable state
securities laws;

 


(B)           THE GRANTEE IS AN “ACCREDITED INVESTOR” AS SUCH TERM IS DEFINED IN
RULE 501 PROMULGATED UNDER THE SECURITIES ACT AND IS SOPHISTICATED IN FINANCIAL
MATTERS;


 


(C)           THE GRANTEE IS ABLE TO BEAR THE ECONOMIC RISK OF HIS INVESTMENT IN
THE SHARES FOR AN INDEFINITE PERIOD OF TIME BECAUSE THE SHARES HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT AND, THEREFORE, CANNOT BE SOLD UNLESS
SUBSEQUENTLY REGISTERED UNDER THE SECURITIES ACT OR AN EXEMPTION FROM SUCH
REGISTRATION IS AVAILABLE;


 


(D)           THE GRANTEE HAS HAD THE OPPORTUNITY TO ASK QUESTIONS OF, AND
RECEIVE ANSWERS FROM, THE CORPORATION AND ITS MANAGEMENT CONCERNING THE TERMS
AND CONDITIONS OF THE OFFERING OF THE COMMON STOCK AND TO OBTAIN INFORMATION
REGARDING THE CORPORATION’S CONDITION (FINANCIAL AND OTHERWISE) AND OPERATIONS;
AND


 


(E)           THIS AWARD AGREEMENT AND EACH OF THE OTHER AGREEMENTS CONTEMPLATED
HEREBY TO WHICH SUCH GRANTEE IS A PARTY CONSTITUTE LEGAL, VALID AND BINDING
OBLIGATIONS OF THE GRANTEE, ENFORCEABLE IN ACCORDANCE WITH THEIR TERMS, EXCEPT
AS ENFORCEABILITY MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY, REORGANIZATION,
MORATORIUM OR OTHER LAWS AFFECTING CREDITORS’ RIGHTS GENERALLY AND LIMITATIONS
ON THE AVAILABILITY OF EQUITABLE REMEDIES, AND THE EXECUTION, DELIVERY AND
PERFORMANCE OF THIS AWARD AGREEMENT AND SUCH OTHER AGREEMENTS BY SUCH GRANTEE
DOES NOT AND WILL NOT CONFLICT WITH, VIOLATE OR CAUSE A BREACH OF ANY AGREEMENT,
CONTRACT OR INSTRUMENT TO WHICH THE GRANTEE IS A PARTY OR ANY JUDGMENT OR DECREE
TO WHICH THE GRANTEE IS SUBJECT.


 

12.          Legends.

 

(a)           In the event, and only in the event, that, at the time any
Performance Stock Units are to be paid in shares of Common Stock pursuant to
this Award Agreement, the Corporation does not have an effective Form S-8
Registration Statement (including a reoffer prospectus prepared in accordance
with the SEC’s General Instructions to Form S-8) on file with the Securities and
Exchange Commission with respect to the offer and sale of shares of Common Stock
covered by this

 

5

--------------------------------------------------------------------------------


 

Award Agreement, the certificates, if any, representing the shares of Common
Stock so paid will bear a legend in substantially the following form:

 

“THESE SHARES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR UNDER
ANY APPLICABLE STATE LAW. THEY MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR
PLEDGED WITHOUT (1) REGISTRATION UNDER THE SECURITIES ACT OF 1933 AND ANY
APPLICABLE STATE LAW, OR (2) AT HOLDER’S EXPENSE, AN OPINION (SATISFACTORY TO
THE CORPORATION) OF COUNSEL (SATISFACTORY TO THE CORPORATION) THAT REGISTRATION
IS NOT REQUIRED.”

 

(b)           In addition, the certificates, if any, representing any shares of
Common Stock paid pursuant to this Award Agreement will bear a legend in
substantially the following form:

 

“THE OWNERSHIP OF THIS CERTIFICATE AND THE SHARES OF STOCK EVIDENCED HEREBY AND
ANY INTEREST THEREIN ARE SUBJECT TO SUBSTANTIAL RESTRICTIONS ON TRANSFER UNDER
AN AGREEMENT ENTERED INTO BETWEEN THE REGISTERED OWNER AND MSC.SOFTWARE
CORPORATION.  A COPY OF SUCH AGREEMENT IS ON FILE IN THE OFFICE OF THE SECRETARY
OF MSC.SOFTWARE.”

 

The legend set forth in this Section 12(b) will be removed from the certificates
evidencing such shares upon the occurrence of one of the events set forth in
Section 5.

 

13.          Number and Gender.  Where the context requires, the singular shall
include the plural, the plural shall include the singular, and any gender shall
include all other genders.

 

14.          Section Headings.  The section headings of, and titles of
paragraphs and subparagraphs contained in, this Award Agreement are for the
purpose of convenience only, and they neither form a part of this Award
Agreement nor are they to be used in the construction or interpretation thereof.

 

15.          Governing Law.  This Award Agreement, and all questions relating to
its validity, interpretation, performance and enforcement, as well as the legal
relations hereby created between the parties hereto, shall be governed by and
construed under, and interpreted and enforced in accordance with, the laws of
the State of California, notwithstanding any California or other conflict of law
provision to the contrary.

 

16.          Construction.  This Award Agreement shall be construed and
interpreted to comply with Section 409A of the Internal Revenue Code
(“Section 409A”).  The Corporation reserves the right to amend this Award
Agreement to the extent it reasonably determines is necessary in order to
preserve the intended tax consequences of the Performance Stock Units in light
of Section 409A and any regulations or other guidance promulgated thereunder.

 

6

--------------------------------------------------------------------------------


 

17.          Severability.  If any provision of this Award Agreement or the
application thereof is held invalid, the invalidity shall not affect other
provisions or applications of this Award Agreement which can be given effect
without the invalid provisions or applications and to this end the provisions of
this Award Agreement are declared to be severable.

 

18.          Entire Agreement.  This Award Agreement embodies the entire
agreement of the parties hereto respecting the matters within the scope of this
Award Agreement and supersedes all prior and contemporaneous agreements of the
parties hereto that directly or indirectly bears upon the subject matter
hereof.  Any prior negotiations, correspondence, agreements, proposals or
understandings relating to the subject matter hereof shall be deemed to have
been merged into this Award Agreement, and to the extent inconsistent herewith,
such negotiations, correspondence, agreements, proposals, or understandings
shall be deemed to be of no force or effect.  There are no representations,
warranties, or agreements, whether express or implied, or oral or written, with
respect to the subject matter hereof, except as expressly set forth herein. 
This Award Agreement is an integrated Agreement as to the subject matter hereof.

 

19.          Modifications.  This Award Agreement may not be amended, modified
or changed (in whole or in part), except by a formal, definitive written
agreement expressly referring to this Award Agreement, which agreement is
executed by both of the parties hereto.

 

20.          Waiver.  Neither the failure nor any delay on the part of a party
to exercise any right, remedy, power or privilege under this Award Agreement
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, remedy, power or privilege preclude any other or further exercise of
the same or of any right, remedy, power or privilege, nor shall any waiver of
any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence.  No waiver shall be effective unless it is in writing and
is signed by the party asserted to have granted such waiver.

 

21.          Notices.

 

(a)           All notices, requests, demands and other communications required
or permitted under this Award Agreement shall be in writing and shall be deemed
to have been duly given and made if (i) delivered by hand, (ii) otherwise
delivered against receipt therefor, or (iii) sent by registered or certified
mail, postage prepaid, return receipt requested.  Any notice shall be duly
addressed to the parties as follows:

 

7

--------------------------------------------------------------------------------


 

(i)  if to the Corporation:

 

 

 

 

 

MSC.Software Corporation

 

 

2 MacArthur Place

 

 

Santa Ana, California 92707

 

 

Attn: John A. Mongelluzzo

 

 

 

(ii)  if to the Grantee:

 

 

 

 

 

Glenn R. Wienkoop

 

 

MSC.Software Corporation

 

 

2 MacArthur Place

 

 

Santa Ana, California 92707

 

(b)           Any party may alter the address to which communications or copies
are to be sent by giving notice of such change of address in conformity with the
provisions of this Section 21 for the giving of notice.  Any communication shall
be effective when delivered by hand, when otherwise delivered against receipt
therefor, or five (5) business days after being mailed in accordance with the
foregoing.

 

22.          Legal Counsel; Mutual Drafting.  Each party recognizes that this is
a legally binding contract and acknowledges and agrees that they have had the
opportunity to consult with legal counsel of their choice.  Each party has
cooperated in the drafting, negotiation and preparation of this Award
Agreement.  Hence, in any construction to be made of this Award Agreement, the
same shall not be construed against either party on the basis of that party
being the drafter of such language.  Grantee agrees and acknowledges that he has
read and understands this Award Agreement completes, is entering into it freely
and voluntarily, and has been advised to seek counsel prior to entering into
this Award Agreement and has had ample opportunity to do so.

 

23.          Counterparts.  This Award Agreement may be executed in any number
of counterparts, each of which shall be deemed an original as against any party
whose signature appears thereon, and all of which together shall constitute one
and the same instrument.  This Award Agreement shall become binding when one or
more counterparts hereof, individually or taken together, shall bear the
signatures of all of the parties reflected hereon as the signatories. 
Photographic copies of such signed counterparts may be used in lieu of the
originals for any purpose.

 

8

--------------------------------------------------------------------------------